Case: 11-10184       Document: 00511610471         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 11-10184
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JAMES HOWARD HANEY,

                                                  Defendant-Appellant.




                   Appeals from the United States District Court
                        for the Northern District of Texas
                                 No. 4:92-CR-61-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       James Haney, federal prisoner # 22122-077, was convicted of possession
of methamphetamine with intent to distribute. The district court determined

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10184    Document: 00511610471      Page: 2   Date Filed: 09/22/2011

                                  No. 11-10184

that he was a career offender and sentenced him to 360 months in prison and a
five-year term of supervised release. This court is now presented with Haney’s
appeal from the denial of his request for a writ of mandamus to compel the gov-
ernment to tender specific performance of the plea agreement.
      Under Haney’s view, the plea agreement called for a certain base offense
level and sentence. He avers that the prosecutor acted in contravention of those
portions by agreeing that the base offense level provided by the career offender
enhancement was proper. Additionally, he contends that that statement ran
afoul of the agreement’s implicit provision that the prosecutor not argue for any
sentencing enhancements.
      Initially, it is uncertain whether the district court had jurisdiction to con-
sider the merits of Haney’s motion, which challenged his sentence and plea
agreement. Such claims are typically considered in 28 U.S.C. § 2255 motions.
See Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001); United
States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992). Haney has not received this
court’s authorization to file a successive § 2255 motion, nor do his arguments on
appeal show that he should be permitted to bring such a motion.
      Nevertheless, even assuming arguendo that Haney properly raised his
arguments in his request for a writ of mandamus, he still has not shown “that
his right to issuance of the writ is clear and indisputable.” See United States v.
Williams, 400 F.3d 277, 280 (5th Cir. 2005). Consequently, he has pointed to no
error in connection with the disputed judgment.
      Haney’s request for appointed counsel is DENIED, and the judgment is
AFFIRMED.




                                         2